Citation Nr: 1114542	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent prior to April 27, 2009, and a disability rating higher than 40 percent on and after that date, for lumbosacral strain with degenerative disc disease.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously adjudicated by the Board in a decision dated in May 2006.  In that decision, the Board granted a 20 percent rating for the period on appeal prior to September 26, 2003, and denied entitlement to a rating in excess of 20 percent for the entire period on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2007, the Court granted a joint motion of the parties, vacated that portion of the Board's May 2006 decision that denied a rating higher than 20 percent, and remanded the case to the Board for development consistent with the joint motion.

The Board remanded this matter to the originating agency in March 2008 for further development.  In a September 2009 rating decision, the originating agency granted a 40 percent rating for the disability on appeal effective April 27, 2009.  The Veteran has not indicated that this decision satisfied his appeal.  The Board remanded this matter to the originating agency in January 2010 for necessary development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Prior to April 27, 2009, the Veteran's lumbosacral strain with degenerative disc disease was manifested by moderate limitation of motion without incapacitating episodes due to intervertebral disc syndrome; forward flexion of the thoracolumbar spine was not limited to 30 degrees or less and the spine was not ankylosed.

2.  As of April 27, 2009, the Veteran's lumbosacral strain with degenerative disc disease has been manifested by not more than forward flexion of the thoracolumbar spine limited to 30 degrees or less; there is no unfavorable ankylosis of the thoracolumbar spine or of the entire spine and there have been no incapacitating episodes.  

3.  On and after April 27, 2009, the disability has also been manifested by bilateral sciatic neuropathy that more nearly approximates moderate incomplete paralysis than moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent prior to April 27, 2009, and higher than 40 percent as of that date, for lumbosacral strain with degenerative disc disease on the basis of functional impairment of the spine or incapacitating episodes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5295 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for disability rating of 20 percent, but no higher, for neurological impairment in each lower extremity beginning April 27, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased rating for the service-connected low back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the Veteran filed this claim for an increased rating for his low back in February 2003.  The RO sent the Veteran a letter in April 2003 advising the Veteran of the elements required to support a claim for increased evaluation for a service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  Additional letters were provided in August 2006, April 2008 and February 2010.  Although the Veteran was not provided notice with respect to the effective-date element of the claim until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent, available treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations, the most recent in March 2010.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

General

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2010) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010). 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating Criteria

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome (IVDS) is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, pertaining to limitation of motion of the lumbar spine, a rating of 10 percent was warranted for slight limitation of motion.  A rating of 20 percent was warranted for moderate limitation of motion.  A rating of 40 percent was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Alternatively, under the criteria in effect prior to September 26, 2003, pertaining to lumbosacral strain, a rating of 10 percent was warranted with characteristic pain on motion.  A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent was warranted for severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2010).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Treatment records dated in July 2002, prior to the February 2003 claim, show that the Veteran complained of left low back pain but had full range of motion.  An MRI in 2002 showed degenerative disc disease at L2-3, L3-4, L4-5 and L5-S1.  In January, he left a message in the VA treatment clinic complaining of hernia and extreme low back pain which became worse at night.  He requested pain medication and reportedly begged for an appointment.  

The Veteran underwent a VA examination of the back in April 2003.  No erythema, edema or heat changes were noted.  There were no objective evidence of radiculopathy and no muscle spasm.  Range of motion testing disclosed flexion with pain at 65 degrees, extension with pain at 20 degrees, right and left lateral flexion to 25 and 20 degrees respectively and left and right rotation to 30 degrees.  There was no limitation by fatigue, weakness, lack of endurance or incoordination, nor was there ankylosis.  Sensation to pinprick was normal throughout.  The diagnosis was chronic lumbar strain.  

In June 2003, he complained of increased pain estimated at a 6 out of 10.  In July 2003, the Veteran was seen for complaints of chronic neck and back pain.  The Veteran presented to the VA pain clinic in December 2003 complaining of chronic low back and flank pain.  He completed pain logs indicating no clear pattern of pain.  Observed behavior including grimacing and shifting positions was noted along with the Veteran's comments that these were due to back pain.  These nonverbal pain behaviors decreased later in the examination.  In February 2004, he was noted to have chronic pain in the back and left shoulder with no evidence of lumbar radiculopathy.  The plan was to give him a five month supply of methadone.  He was also provided Percocet for break through pain.  He was to be weaned off of his back brace and reviewed in six months.  He was also recommended for biofeedback and pain coping classes.  He was a no show for his scheduled biofeedback session in April 2004, according to a May 2004 interdisciplinary report.  He did later attend five pain coping classes.  It was noted in May 2004 that the Veteran was taking 23 medications.  A review was scheduled in 90 days.  

Additional treatment records in December 2004 show that the Veteran agreed to again try biofeedback in the future when better technology was available at VA.  Also at that time, it was noted that he had an incisional hernia and that he wore an abdominal binder.  No focal neurologic deficit was noted and gait was stable.  Extremities showed trace to 1+ edema.  There was an assessment of chronic pain syndrome in January 2005.  He was given a six month supply of methadone at this time.  Continued treatment of his chronic pain through opioids is shown.  

Treatment records from Louis N. Carideo, M.D., from January 2005 to June 2006, show treatment for pain due to various impairments.  

In January 2007, grade I spondylolisthesis at L4-5 was noted based on a September 2006 MRI.  In June 2008, he was noted to be on multiple non-VA medications.  He reported that he had fallen while sleepwalking.  He requested a replacement of his back brace.  In December 2008 he sought treatment for an exacerbation of low back pain since the night before.  It was nonradiating and with no focal weakness, bladder or bowel dysfunction.  

VA treatment records dated from January 2009 to March 2009 do not show treatment for the low back.  

The report of a VA examination on April 27, 2009, reveals that the Veteran's back pain had grown progressively worse and was constantly at a 6 to 8 out of 10.  Treatment was currently with medication and a back brace.  TENS unit, braces and steroid injections in the past had little effect.  He reported urinary urgency, erectile dysfunction and unsteadiness but no fecal incontinence, numbness, parenthesis, leg or foot weakness, or falls.  Flare-ups of pain occurred every two to three weeks and were caused by unusual positions or lifting anything.  The Veteran estimated that he was limited 80% during flare-ups.  He used a cane and crutches and could walk 1/4 mile.  On examination, the Veteran was stooped.  He had an antalgic gait and could only walk a few feet without assistance, he had no cane with him and remained in a wheelchair except for range of motion testing.  There was no ankylosis, kyphosis, flattening, lordosis or list.  There was no spasm but there were guarding on the left and pain with motion of the thoracic sacrospinalis.  There was tenderness on the right but no weakness on either side.  Spasm, tenderness and guarding were not considered to be severe enough to be responsible for abnormal gait.  

Detailed motor examination of the spine revealed some deficits related to active movement gravity eliminated and active movement against full resistance.  The following were reported with the number corresponding to 0-total paralysis, 1-palpable or visible contraction, 2-active movement gravity eliminated, 3, active movement against gravity, 4-active movement against some resistance, 5-active movement against full resistance:  

Hip flexion (L1, L2, L3) Femoral N. (Iliopsoas muscle):  Left 2/5

Hip extension (L5, S1, S2) Inferior Gluteal N. (Gluteus maximus muscle):  Left 2/5, Right 2/5

Knee extension (L2, L3, L4) Femoral N. (Quadriceps muscle):  Left 2/5, Right 2/5

Ankle dorsiflexion (L4, L5, S1) Deep Peroneal N. (Tibialis anterior muscle):  Left 2/5, Right 2/5

Ankle plantar flexion (S1, S2) Tibial N. (Gastrocnemius, soleus muscle):  Left 2/5, Right 2/5

Great toe extension (L4, L5, S1) Deep Peroneal N. (Extensor hallucis longus muscle):  Left 2/5, Right 2/5

Detailed sensory examination with these measurements (0-absent, 1-impaired, 2-normal, NT-not tested) showed the following for the lower extremities:

Vibration-left 1/2, right 1/2, 
Pain pinprick-left 2/2, right 2/2, 
Light touch-left 1/2, right 1/2, 
Position sense-left 2/2, right 2/2, 

Detailed reflex examination based on the criteria that 0=absent, 1+=hypoactive, 2+=normal, 3+=hyperactive without clonus and 4+=hyperactive with clonus, showed the following with respect to the lower extremities:

Knee jerk (L3-L4) 2+, ankle jerk (S1) 2+, Plantar, Babinski, plantar flexion normal.  

There was no total paralysis or palpable or visible contraction.  Muscle tone was normal and there was no atrophy.  Range of lumbar motion testing disclosed that flexion was from 0 to 30 degrees and extension was 0 to 10 degrees.  There was evidence of pain with active range of motion.  The testing was unable to be repeated as the Veteran became unsteady.  He wore the brace throughout the examination.  Laseque's sign was not positive.  X-rays showed scoliosis and minimal spondylolisthesis.  The diagnosis was lumbosacral strain with degenerative disc disease (DDD).  Effects on daily activities were moderate to severe.  The examiner opined that the severe limited range of motion due to pain would be reduced to 90 percent with repetition.  The examiner opined that there was no lower extremity neurological impairment, noting that the decreased lower extremity movement was due to pain.  The examiner opined that the back condition limited the Veteran's working ability to a very sedentary job as he did not have the strength to work more than 1 to 2 hours day.  

Ongoing records show that the Veteran underwent Toradol injection including in January 2010.  He was treated for a fall when he fell out of bed and hit his head in February 2010.  

The Veteran underwent an additional VA examination in March 2010.  The Veteran described ongoing severe back pain.  He noted that he continued to work on a limited basis out of his house as a tax preparer.  Flare-ups and exacerbations were as noted in the prior examination.  He did describe only being able to walk a few yards.  The Veteran reported that he was able to walk around his home but used a wheelchair for long distances.  He was unable to walk more than two or three steps in the examination room which was virtually a stand and a pivot.  There were lumbar lordosis and kyphosis but no listing.  There was no spasm but there was guarding on the left and right along with pain with motion of the thoracic sacrospinalis.  Tenderness and weakness were present on both sides.  Spasm, tenderness and guarding were not considered severe enough to be responsible for abnormal gait.  Detailed motor examination of the spine revealed the following with the aforementioned criteria:  

Hip flexion (L1, L2, L3) Femoral N. (Iliopsoas muscle):  Left 3/5, Right 3/5

Hip extension (L5, S1, S2) Inferior Gluteal N. (Gluteus maximus muscle):  Left 3/5, Right 3/5

Knee flexion (L4, L5, S1, S2) Sciatic N. (Hamstrings muscle):  Left 4/5, Right 4/5

Knee extension (L1, L2, L3) Femoral N. (Quadriceps muscle):  Left 4/5, Right 4/5

Ankle dorsiflexion (L4, L5, S1) Deep Peroneal N. (Tibialis anterior muscle):  Left 3/5, Right 3/5

Ankle plantar flexion (S1, S2) Tibial N. (Gastrocnemius, soleus muscle):  Left 3/5, Right 3/5

Great toe extension (L4, L5, S1) Deep Peroneal N. (Extensor hallucis longus muscle):  Left 2/5, Right 2/5

Detailed sensory examination with these measurements (0-absent, 1-impaired, 2-normal, NT-not tested) showed the following for the lower extremities:

Vibration-left 0/2, right 0/2, 
Pain pinprick-left 0/2, right 0/2, 
Light touch-left 1/2, right 1/2, 
Position sense-left 2/2, right 2/2, 

Detailed reflex examination based on the criteria that 0=absent, 1+=hypoactive, 2+=normal, 3+=hyperactive without clonus and 4+=hyperactive with clonus, showed the following with respect to the lower extremities:

Knee jerk (L3-L4) 1+, ankle jerk (S1) 1+, left 0 right, Plantar, Babinski, plantar flexion normal.  

There was no total paralysis or palpable or visible contraction.  Muscle tone was normal and there was no atrophy.  

Range of lumbar motion testing disclosed flexion to 20 degrees and extension to less than 5 degrees.  There was evidence of pain with active range of motion.  The testing was unable to be repeated as they were too painful for the Veteran.  Laseque's sign was positive bilaterally.  X-rays showed scoliosis and minimal spondylolisthesis.  The examiner noted that the Veteran could sit for the 1.5 hours of the examination and had to stand only at the end, despite his assertion that prolonged sitting produced pain.  The examiner noted that the current job was performed but he would be unable to tolerate long periods without a break.  He had assistive handrails at his house.  He uses a reach extender and wears an abdominal binder.  The Veteran reported he gets around his home pretty well but was falling more lately due to gait issues and bilateral lower extremity sensory issues.  

The Board finds at this point that the evidence above does not show entitlement to a rating higher than 20 percent under the criteria in effect prior to September 26, 2003.  Under the rating criteria in effect prior to September 26, 2003, a higher rating of 40 percent under Diagnostic Code 5292 requires limitation of motion of the lumbar spine that more nearly approximates severe than moderate, while a higher rating of 40 percent under Diagnostic Code 5295 requires impairment that more nearly approximates severe lumbosacral strain with listing of the entire body to the opposite side and other specific symptoms not shown on examination.  None of these criteria are met or more nearly approximated during the period in question.  Finally, there is no evidence of incapacitating episodes or separately ratable neurologic impairment during that period.  

The Board now turns its attention to the period beginning September 26, 2003.  

On review of the evidence above relating to symptoms and impairment from September 26, 2003, the Board finds the General Rating Formula criteria for a rating in excess of 20 percent are not met prior to April 27, 2009.  Initially, the Board notes that none of the former criteria for a rating in excess of 20 percent was shown, as there is no severe lumbosacral strain with listing of the entire body to the opposite side and other specific symptoms prior to April 27, 2009.  As to the revised criteria, a schedular rating of 40 percent requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In this case the Veteran's forward flexion during the period in question was not formally measured until April 27, 2009, when it was in fact sufficient to meet the criteria for a 40 percent rating under the revised criteria.  However, the manifestations of the low back disability prior to April 27, 2009, are not consistent with thoracolumbar spine range of motion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or ankylosis to any degree.  The Veteran did get significant medication for his low back disability and chronic pain syndrome, but he did not manifest severe spasm or focal neurologic deficit.  He did complain of and require treatment for substantial back pain prior to April 27, 2009.  However, the Board notes that the complaints do not in and of themselves suggest that the criteria for a rating in excess of 20 percent were met.  In this regard, the Veteran complained of severe pain in January 2003 and begged for an appointment and additional pain medications at that time.  His subsequent complaints were not substantially different and do not support a 40 percent rating prior to April 27, 2009.  Thus, the Board finds that the criteria for a 40 percent rating were not approximated prior to April 27, 2009.  Moreover, there were no incapacitating episodes requiring bed rest prescribed by a physician to the degree required for a 40 percent rating, and the medical evidence fails to show that the disability was productive of any neurological impairment in either lower extremity prior to April 27, 2009.

The Board also finds that there is no evidence to support a rating in excess of 40 percent at any time.  Again, there have been no incapacitating episodes requiring bed rest prescribed by a physician to the degree required, and there is no ankylosis.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his correspondence to VA shows the Veteran low back disability has more closely approximated the criteria for a higher evaluation.

Considering the Veteran's contentions and the findings on the April 2009 and March 2010 examinations, the Board finds that a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve under DC 8520 from April 27, 2009, for each lower extremity.  This impairment is measured at no more than moderate for each lower extremity as demonstrated in the 2009 and 2010 examinations.  The detailed motor, sensory and reflex examinations reflect significant reflex abnormality related to the lumbar and sacral nerve distribution areas as manifested by abnormal, hypoactive knee and absent ankle jerk, varying degrees of sensory paralysis, from total to partial, as far as vibration, pinprick and light touch, and active movement gravity eliminated for great toe extension with relates to the deep peroneal muscles affected by L4, L5 and S1.  Thus, the Board is persuaded that this impairment is more than mild and is in fact moderate in degree.  

Nonetheless, the Board finds that a rating in excess of 20 percent for either lower extremity based on DC 8520 is not warranted.  The record does not demonstrate impairment that more nearly approximates moderately severe incomplete paralysis in either extremity.  The detailed testing disclosed that motor results were generally 2-3.  Similarly, the sensory findings are consistent with moderate incomplete paralysis.  As to the reflex impairment, the loss reflected in the March 2010 examination includes only one fully absent area, reflex for ankle jerk on the right.  The Board finds, when considered as a whole, these finding are indicative of impairment that more nearly approximates moderate than moderately severe.

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  Though there is a reduced range of motion after repetitive motion as shown in the most recent examinations, the increased limitation of motion is still insufficient to justify a higher rating.  The Board concludes that a higher rating based on those factors is not warranted.

In reaching this decision the Board has considered the doctrine of reasonable doubt and applied it where applicable.


ORDER

The Board having determined that the Veteran's low back disability warrants a 20 percent rating for functional impairment of the spine prior to April 27, 2009, a 40 percent rating for functional impairment of the spine on and after April 27, 2009, and separate disability ratings of 20 percent for neurological impairment in each of the lower extremities on and after April 27, 2009, the benefits sought on appeal are granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

In the January 2010 remand the Board noted that it had jurisdiction over the TDIU claim since the Veteran's claim of unemployability was based on the service-connected low back disability on appeal.  The Board directed that a VA examiner should provide an opinion as to whether the Veteran's service-connected low back disability is sufficient by itself or in combination with his other service-connected disabilities to render him unemployable.  The examination report is not adequate as to this directive as there is no opinion as to whether the combination of service-connected disabilities render him unemployable.

Because of the new ratings assigned for the neurological impairment of the lower extremity in the instant Board decision and because the originating agency's noncompliance with the Board's 2010 remand with regard to the opinion as to TDIU might be prejudicial to the Veteran, this case must be remanded for an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination to determine the impact of the Veteran's service-connected low back disability and associated neurological impairment on his ability to work.  Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's service-connected low back disability and associated neurological impairment are sufficient by themselves to render him unemployable.  

The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  

3.  Then, the RO or the AMC should adjudicate the Veteran's claim for a TDIU based on his service-connected low back disability with neurological impairment.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


